DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/09/2022 was filed after the mailing date of the Notice of Allowance on 5/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-6 and 9-19 are currently pending.  After the allowance mailed 2/02/2022 applicant amended claim 1.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/02/2022, with respect to claims 1 have been fully considered and are persuasive.  Independent Claim 1 was amended to broaden the claim scope.  Upon further consideration and search, Claim 1 remains allowable.
Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a ratio of a standard deviation (SD) of spacers in the square region to an average number (A) of spacers in the square region and is from 0.005 to 0.1.”
Claims 2-4, 6, 9-18 are allowable due to dependency to claim 1.
US 20120236237 A1 to Kanari et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kanari  discloses various limitations of base claim 1: a substrate comprising: a base layer (Fig. 5B 33A); and a plurality of spacers (Fig. 10 spacer 36) present on the base layer, wherein three, four or six spacers of the plurality of spacers are optionally selected, provided that when the selected spacers have been selected to form a triangle, a quadrangle or a hexagon, which is a closed figure, that other spacers are not present therein (See Fig. 7A), the spacers are disposed so that at least one of lengths of sides in the triangle, the quadrangle or the hexagon differs (See at least Fig. 7A), when a normal pitch of the plurality of spacers is P, a standard deviation of numbers of the spacers in a square region having 10 P as one side length is 2 or less, (See Fig. 10, it is noted with only one data point in a data set the variance and standard deviation will be less than 2) and a maximum length of the lengths of the sides in the triangular, the quadrangle or the hexagon is 600 µm or less (evidenced by para 95). 
Kanari does not specifically disclose that a ratio of a standard deviation (SD) of spacers in the square region to an average number (A) of spacers in the square region and is from 0.005 to 0.1, wherein the plurality of spacers are arranged such that the pitch between adjacent spacers is represented by a spacing normal distribution diagram, wherein the pitch between adjacent spacers is represented on an x-axis of the diagram and a ratio of a number of occurrences of a given pitch between adjacent spacers relative to a total number of pitches between adjacent spacers is represented on the y-axis of the diagram, wherein a sum of all ratios of a given pitch between adjacent spacers is 1, and wherein a full width at the half maximum height (FWHM) of the spacing normal distribution diagram is 10pm or more and a maximum height of the spacing normal distribution diagram is 0.5 or less.
In addition, Kanari discloses arrangement density of the spacers (See at least para 77) for luminous evenness.  Further, Kanari discloses that when spacers are periodically arranged both of the unevenness in luminance due to the moire phenomenon and the unevenness in color due to the color moire phenomenon occur in a display screen (para 96), but when spacers that are somewhat randomly arranged reduces the unevenness in luminance, and avoids occurrence of the unevenness in color (para 97).
However, Kanari does not solve the problem of reducing appearance defects, whereas the applicant’s invention suppresses the moire phenomenon and appearance defects.  Therefore, one having ordinary skill in the art in light of the prior art of record taken alone or in combination would not modify Kanari to Applicant’s invention as recited in claim 1.  
Regarding Claim 5.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “when a surface of the base layer has been divided into two or more square regions having the same area, a standard deviation of a number of the spacers in each square region is from 1 to 2, and a maximum length of the lengths of the sides in the triangular, the quadrangle or the hexagon is 600 µm or less.”
US 20120236237 A1 to Kanari et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 5.  Specifically, Kanari  discloses various limitations of base claim 5: a substrate comprising a base layer; and a plurality of spacers present on the base layer (Fig. 5B 33A), wherein three, four or six spacers of the plurality of spacers are optionally selected, provided that when the selected spacers have been selected to form a triangle, a quadrangle or a hexagon, which is a closed figure, that other spacers are not present therein (See Fig. 7A), the spacers are disposed so that at least one of the lengths of the sides in the triangle, the quadrangle or the hexagon differs, each length being defined as a pitch between adjacent spacers (See at least Fig. 7A), when a surface of the base layer has been divided into two or more regions having the same area (See Fig. 10). 
Kanari does not specifically disclose that a standard deviation of a number of the spacers in each unit region is from 1 to 2 and a maximum length of the lengths of the sides in the triangular, the quadrangle or the hexagon is 600 µm or less, wherein the plurality of spacers are arranged such that the pitch between adjacent spacers is represented by a spacing normal distribution diagram, wherein the pitch between adjacent spacers is represented on an x-axis of the diagram and a ratio of a number of occurrences of a given pitch between adjacent spacers relative to a total number of pitches between adjacent spacers is represented on the y-axis of the diagram, wherein a sum of all ratios of adjacent spacers having a given pitch is 1, and wherein a full width at half maximum height of the spacing normal distribution diagram is 10 µm or more and a maximum height of the spacing normal distribution diagram is 0.5 or less.
In addition, Kanari discloses arrangement density of the spacers (See at least para 77) for luminous evenness.  Further, Kanari discloses that when spacers are periodically arranged both of the unevenness in luminance due to the moire phenomenon and the unevenness in color due to the color moire phenomenon occur in a display screen (para 96), but when spacers that are somewhat randomly arranged reduces the unevenness in luminance, and avoids occurrence of the unevenness in color (para 97).  Further, Kanari disclose that a maximum length of the lengths of the sides in the triangular, the quadrangle or the hexagon is 600 µm or less (evidenced by para 95 and at least Fig. 7 showing lengths of sides both inside and outside the range). 
However, Kanari does not solve the problem of reducing appearance defects, whereas the applicant’s invention suppresses the moire phenomenon and appearance defects.  Therefore, one having ordinary skill in the art in light of the prior art of record taken alone or in combination would not modify Kanari to Applicant’s invention as recited in claim 5.  
Regarding Claim 19.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “when a normal pitch of the plurality of spacers is P, a standard deviation of numbers of the spacers in a square region having 10P as one side length is 2 or less, wherein a ratio of a standard deviation (SD) of spacers in the square region having 10P as one side length to an average number (A) of spacers in the square region having 10P as one side length is from 0.005 to 0.1.”
US 20120236237 A1 to Kanari et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 19.  Specifically, Kanari  discloses various limitations of base claim 19: a substrate comprising: a base layer (Fig. 5B 33A); and a plurality of spacers (Fig. 10 spacer 36) present on the base layer, wherein three, four or six spacers of the plurality of spacers are optionally selected, provided that when the selected spacers have been selected to form a triangle, a quadrangle or a hexagon, which is a closed figure, that other spacers are not present therein (See Fig. 7A), the spacers are disposed so that at least one of lengths of sides in the triangle, the quadrangle or the hexagon differs each length of a side being defined as a pitch between adjacent spacers (See at least Fig. 7A), wherein a maximum length of the lengths of the sides in the triangular, the quadrangle or the hexagon is 600 µm or less (evidenced by para 95), when a normal pitch of the plurality of spacers is P, a standard deviation of numbers of the spacers in a square region having 10 P as one side length is 2 or less, (See Fig. 10, it is noted with only one data point in a data set the variance and standard deviation will be less than 2). 
Kanari does not specifically disclose that a ratio of a standard deviation (SD) of spacers in the square region having 10P as one side length to an average number (A) of spacers in the square region having 10P as one side length is from 0.005 to 0.1, wherein, when a surface of the base layer has been divided into two or more square regions having the same area, a standard deviation of a number of the spacers in each of the square regions having the same area is from 1 to 2, wherein the plurality of spacers are arranged such that the pitch between adjacent spacers is represented by a spacing normal distribution diagram, wherein the pitch between adjacent spacers is represented on an x-axis of the diagram and a ratio of a number of occurrences of a given pitch between adjacent spacers relative to a total number of pitches between adjacent spacers is represented on the y-axis of the diagram, wherein a sum of all ratios of a given pitch between adjacent spacers is 1, and wherein a full width at the half maximum height (FWHM) of the spacing normal distribution diagram is 10pm or more and a maximum height of the spacing normal distribution diagram is 0.5 or less.
In addition, Kanari discloses arrangement density of the spacers (See at least para 77) for luminous evenness.  Further, Kanari discloses that when spacers are periodically arranged both of the unevenness in luminance due to the moire phenomenon and the unevenness in color due to the color moire phenomenon occur in a display screen (para 96), but when spacers that are somewhat randomly arranged reduces the unevenness in luminance, and avoids occurrence of the unevenness in color (para 97).  Further, Kanari disclose that a maximum length of the lengths of the sides in the triangular, the quadrangle or the hexagon is 600 µm or less (evidenced by para 95 and at least Fig. 7 showing lengths of sides both inside and outside the range). 
However, Kanari does not solve the problem of reducing appearance defects, whereas the applicant’s invention suppresses the moire phenomenon and appearance defects.  Therefore, one having ordinary skill in the art in light of the prior art of record taken alone or in combination would not modify Kanari to Applicant’s invention as recited in claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871